Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-28-2007

Byrd v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3894




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Byrd v. Philadelphia" (2007). 2007 Decisions. Paper 535.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/535


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

                              No. 06-3894
                           ________________

                           HADDRICK BYRD,

                                         Appellant

                                    v.

   CITY OF PHILADELPHIA; JOHN STREET, Mayor; SYLVIA JOHNSON,
         Police Commissioner; ALBERT PARIS, Retired Police Detective,
          Badge #929; MARTIN BUCK, Retired Police Detective, Badge
            #9071; MCCABE, Retired Police Detective, Badge #609; K.
         CURCIO, Retired Police Detective, Badge #970; RYAN, Retired
       Police Sergeant, Badge #8612; F. EMMETT FITZPATRICK, Former
District Attorney; LYNNE ABRAHAM, District Attorney; ROBERT SHANNON,
            Superintendent; KOZAR, Records Supervisor; B. L. TRITT,
                    Corrections Classification Program Manager
                                ________________

              On Appeal From the United States District Court
                 For the Eastern District of Pennsylvania
                        (D.C. Civ. No. 06-cv-01957 )
              District Judge: Honorable Michael M. Baylson
                            ________________

                Submitted Under Third Circuit LAR 34.1(a)
                            August 2, 2007

        BEFORE: SLOVITER, McKEE and AMBRO, Circuit Judges

                         (Filed: August 28, 2007)
                            ________________

                               OPINION
                           ________________
PER CURIAM

       Haddrick Byrd appeals from the order of the United States District Court for the

Eastern District of Pennsylvania dismissing his civil rights lawsuit. For the reasons that

follow, we will affirm the order of the District Court.

       In 1975, a jury convicted Byrd of murder and robbery. He was sentenced to a term

of life imprisonment plus a concurrent term of twenty years on the robbery charge. In

1999, he sued various police detectives, defense attorneys, prosecutors and state and

federal judges alleging that his arrest, prosecution, convictions, and ensuing confinement

were illegal. See Byrd v. Parris, E.D. Pa. Civ. No. 99-00769 (“Byrd I”). Specifically, his

complaint alleged violations of due process and equal protection rights, cruel and unusual

punishment, and state law claims of false arrest and imprisonment. All of the federal

claims against all of the defendants were dismissed with prejudice because either the

defendants were entitled to immunity or the claims would be barred under Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).1

       In his complaint filed in 2006, Byrd alleges claims of false arrest and

imprisonment, involuntary servitude, fraud, denial of due process, denial of equal

protection, and cruel and unusual punishment, all stemming from his arrest, prosecution,

and confinement as a result of his convictions. He seeks declaratory judgment, release

from confinement, and compensatory and punitive damages.


   1
     The District Court dismissed the state law claims without prejudice to allow Byrd to
transfer them to the state court.

                                              2
         The District Court identified several grounds for dismissing Byrd’s lawsuit. At the

outset, the District Court noted that Byrd’s present action is “nearly identical” to Byrd I,

the action he brought in 1999. As a result, the court ultimately concluded that the issue

preclusion and claim preclusion doctrines serve as a bar to Byrd’s present lawsuit. We

agree.

         Claim preclusion applies when there is a final judgment on the merits involving

the same parties or their privies and a subsequent suit based upon the same causes of

action. United States v. Athlone Indus., Inc., 746 F.2d 977, 984 (3d Cir. 1984). With

respect to the identity of causes of action, this Court has reasoned: “Rather than resting on

the specific legal theory invoked, res judicata generally is thought to turn on the essential

similarity of the underlying events giving rise to the various legal claims . . ..” Id. at 983-

94 (citation omitted).

         Here, in both lawsuits, the underlying events giving rise to the various legal claims

are undoubtedly the same: Byrd’s arrest, prosecution, and confinement for the murder and

robbery. As the District Court noted, the acts complained of and the relief sought in the

cases are virtually the same; the theories of recovery are the same; the same witnesses and

documents would be necessary for both actions; and the material facts alleged are the

same. See id.

         Furthermore, collateral estoppel (issue preclusion) precludes the re-litigation of

issues where they have been actually litigated and determined adversely to the party or

their privies. See New Jersey-Philadelphia Presbytery of the Bible Presbyterian Church

                                               3
v. New Jersey State Board of Higher Education, 654 F.2d 868, 876 (3d Cir. 1981). This

also means that even if Byrd wanted to sue some different parties this time around, he is

precluded from doing so: “[i]f a party is precluded from relitigating an issue with an

opposing party, he is also precluded from doing so with another person unless he lacked a

full and fair opportunity to litigate the issue in the first action or unless other

circumstances justify affording him an opportunity to relitigate the issue.” Melikian v.

Corradetti, 791 F.2d 274, 277-78 (3d Cir. 1986). Byrd has not presented any such

circumstances that would justify allowing him to relitigate any of the issues from his first

action.2

       Moreover, even if the principles of res judicata did not apply to Byrd’s lawsuit, the

statute of limitations would present an insurmountable bar to Byrd’s claims. The statute

of limitations for any § 1983 claim is the forum state’s limitations statute for personal

injury actions. See Wallace v. Kato, 127 S. Ct. 1091, 1094 (2007). Here, the applicable

limitations period would be Pennsylvania’s two-year statute of limitations on personal

injury actions. See 42 Pa. Cons. Stat. Ann. § 5524. Byrd was arrested thirty years ago

and clearly could have filed his lawsuit before now. Wallace, 127 S. Ct. at 1095. Byrd’s

attempt to argue that the continuing wrong doctrine applies to his situation is flawed; his


   2
     Byrd contends that he should be able to relitigate the false arrest and wrongful
confinement claims because the state court “has refused to rule on [them] until the
plaintiff is released from prison.” (Appellant’s Brief, at A-11.) These are state claims
that were permitted to be transferred to the state court in Byrd I. Nothing that Byrd
argues in his brief with respect to these claims would justify the relitigating these issues.
See Melikian, 791 F.2d at 277-78.

                                                4
recent letter-writing campaign to various officials cannot resurrect his defunct claims.3

       We will affirm the District Court’s order dismissing Byrd’s complaint.




   3
      We do not disagree with the other bases cited by the District Court for dismissal of
the lawsuit. Given the conclusive bars of claim and issue preclusion, as well as the statute
of limitations, we need not address the rest of the Court’s analysis.

                                             5